 JACKSONVILLEINDUSTRIES,INC347JacksonvilleIndustries,Inc.andIndependentWorkersUnion, Inc. Cases 12-CA-5191 and 12-RC-3872June 8, 1972DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERSFANNING,JENKINS, ANDPENELLOOn January 21, 1972, Trial Examiner LloydBuchanan issued the attached Decision in thisconsolidatedproceeding.Thereafter,Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Respondent, Jacksonville Industries, Inc., Jack-sonville, Florida, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.IT IS FURTHER ORDERED that the election held inCase 12-RC-3872 on July 29, 1971, be, and it herebyis,set aside, and that the case be remanded to theRegional Director for Region 12 for the purpose ofconducting a new election in the appropriate unit atsuch time as he deems the circumstances permit thefree choice of a bargaining representative.[DirectionofSecondElection2omitted frompublication.]iThe Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrial Examiner's resolutions with respect to credibilityunless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C.A 3) We have carefullyexaminedthe record andfindno basis for reversing his findingsNor dowe find ment inRespondent's contention that because the Trial Examiner generallydiscreditedRespondent'switnesses and credited the General Counsel'switnesses, his credibility resolutions are erroneous or attended by bias orprejudiceN LR B v. Pittsburgh Steamship Co,337 U S 6562 In order toassure thatall eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutoryrightto vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759Accordingly, it is hereby directed that an election eligibility list,containingthe namesand addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 12 within 7 daysafter the date of issuance of the Notice of Second Election by the RegionalDirector The Regional Director shall make the list available to all parties tothe electionNo extension of time to file this list shall be granted by theRegionalDirector except in extraordinarycircumstancesFailure to complywith this requirement shall be grounds for setting aside the electionwhenever proper objections are filedTRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The complaint herein(issued July 12, 1971; charge filed May 17, 1971), asamended, alleges that the company has violated Section8(a)(1) of the National Labor Relations Act, as amended,73 Stat. 519, by threatening to discharge employees, toclose the plant, to impose more onerous working condi-tions, and to make things more difficult for employees ifthey selected a labor organization to represent them;threatening employees with surveillance of their unionactivity and telling them that the Union would require duespayments for a year even if it did not represent them andthat the Company would not negotiate for greater benefits;and further telling employees that the Company hadmoved to the South to avoid unionization and would notpermit a labor organization in the plant, and that theUnion would not be able to negotiate greater benefits forthem.Admitting some, the answer, as amended, deniesother allegations of unfair labor practices.Consolidated with the trial of the above issues was ahearing with respect to certain allegations of objections toelection. The Regional Director in his September 10, 1971,Supplemental Decision on Objections and Order Consoli-dating Cases for Hearing referred for hearing, ruling, andissuance of a Trial Examiner's Decision three allegations ofobjection to conduct affecting results of election in Case12-RC-3872, conducted on July 29. The first of these threeallegations refers toMay 21, between the filing of thepetition and the election, and had already been alleged inCase 12-CA-5191. The other two allege objectionableconduct on July 26 and 28, after issuance of the complaintand immediately prior to the election.As noted by the Regional Director, the objections orallegations based on his postelection investigation are notlimited to the objections filed by the Union. It was earlyagreed that the proof in support of the objections toelection would be limited to the May 21 allegations in thecomplaint and election proceedings and the other twoallegations in the Regional Director's Supplemental Deci-sion, the Union presenting proof with respect to the lattertwo allegations and adopting the General Counsel's proofas to the earlier.The case was tried before me at Jacksonville, Florida, onOctober 18 and 19, 1971. The General Counsel was heardinbrief oral argument at the conclusion of the trial.Pursuant to permission granted to all parties, and the timeto do so having been extended, briefs have been filed bytheUnion and the Company, the latter's thorough andworthy of a stronger position.Upon the entire record in the case and from myobservation of the witnesses, I make the following:197 NLRB No. 55 348DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGSOF FACT (WITH REASONS THEREFOR) ANDCONCLUSIONS OF LAW1.THE COMPANY'S BUSINESS AND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as a Floridacorporation, the nature and extent of its business in themanufacture of textile products, and its engagement incommerce within the meaning of the Act are admitted; Ifind and conclude accordingly. I also find and concludethat, as admitted, the Union is a labor organization withinthe meaning of the Act.II.THE UNFAIR LABOR PRACTICES AND THEOBJECTIONSTO ELECTIONAt the opening of the trial, the Company admitted thecomplaint allegations that on or about May 12 PlantManager Mora threatened employees that, if they selecteda union as their collective-bargaining representative, shewould discharge them for failing to make productionquotas, the Company would close the plant, more onerousworking conditions would be imposed, and she wouldmake things difficult for them. I find and conclude thateach of these threats violated Section 8(a)(1) of the Act. Itisnot claimed that in a speech 2 days later, noted below,the Company's "owner" disavowed Mora's remarks. Nor isthere adequate basis for finding that they were "effectivelyneutralized."Continuing with Mora, we now consider the secondelection proceeding allegation or objection, with respect tostatements which she allegedly made on July 26, 3 daysbefore the election.Mora entered the lunch area andapproached the place where Waltzer, president of theCompany, was speaking with five employees. Mora'spicture of the atmosphere and of what occurred as shewalked in reflected that of employee Stalvey, who testifiedthat all immediately stopped talking: In Mora's words,"they all shut up, they went, they didn't talk any more." Ido not creditWaltzer's version as he attempted tominimize the situation by declaring that they were "justabout finished and almost getting up."Mora testified that she did not remember saying that shewould not have a union in the factory and then that shegave her personal opinion only. With full understanding ofher reasons and even sympathy for her attitude based onher experiences in Cuba, I find that, if a mere "personalopinion" could be innocuous under the circumstances, herstatement conveyed far more. A mild expression ofpersonal opinion would not be in keeping with Mora'sindicated feelings or her earlier threats as admitted and herdominant personality. I find that in response to a questionshe declared that she would fight as hard against any otherunion and that she would not have a union in the factory. Iconclude that these remarks on July 21 constituted conductwhich affected the results of the election, and recommendthat this objection be sustained. Were there any doubtconcerning the threatening nature of Mora's reply and theindicated futility in voting for the Union in the then1Although Mora is ably bilingual, it may be in order to explain to allconcerned that "objectionable" is here used in the literal sense that what sheimminent election, what she said on July 21 is of a piecewith and to be considered in the context of her admittedthreats on May 12.Waltzer's attempt to avoid or lessen theelementof threatand objectionable' conduct by Mora reflects on hiscredibilityas he otherwise sought, as we shall see, todescribe his own remarks to employees as strictly limitedand mere lawful expressions of opinion without any aspectof violation or interference with the conduct of theelection.We come now to the allegation of interference byWaltzer onMay 21, this allegation repeated in theobjections.At times himself uncertain, Waltzer testifiedthat he spoke on that day to one of three or four groups ofapproximately half a dozen employees. He admitted thathewas several times interrupted by questions, butmaintained that he "stuck to" a prepared typewrittenspeech which does not include the remarks alleged and thatthere was no discussion and no comments or questions byemployees. Employee Nolan testified for the Companythat there were some discussions; she did not recallquestions.Passing over the fact that he did ask questions as calledfor in the prepared copy and elicited replies fromemployees, and bearing in mind that some witnessesrecalledmore than others, that some went beyond theallegations before us, and that it was not always clearwhether some of the statements charged to Waltzer wereread from the paper, the testimony reliably indicates and Ifind thatWaltzer did not limit himself to the preparedspeech,whether or not he read all of it: He joined indiscussion,which of course was not included in theprepared speech. He said, among other things, that theCompany had come to the South because it was too smartto have a union. Whether he said that the Company wastoo smart or that the people in the South are too smart, hewas understood to be referring to the Company. He alsotold the group that the Company did not want and wouldnot have the Union and that the employees would notobtain greater benefits in negotiations. I find and concludethat these statements violated Section 8(a)(1) of the Actand constituted objectionable conduct affecting the resultsof the election, the objection to be sustained.Whether other remarks, not alleged in the complaint orthe objections but which Waltzer allegedly made, includingsome in his prepared statement (the General Counseldisclaimed violation in these), were violative or objectiona-ble and were in fact litigated need not be determined.Findings with respect to such remarks, if they were made,would not add to the conclusions, recommendations, orremedy.The third objection allegation is that on the day beforethe electionWaltzer asked an employee how she was goingto vote. Employee Elizabeth Johnson testified that Waltzerasked her whether she was going to vote for the Union and,when she replied that she didn't know, said that he wantedher to vote "No" and to ask her daughter, also a companyemployee, to do thesame.Waltzer denied that he asked herhow she was going to vote. Johnson further told us that shesaid is the subject of an election objection which has been here sustained JACKSONVILLEINDUSTRIES, INC.had been prompted to open the conversation by a feelingthat she had been slighted: She asked Waltzer why he hadnot called and spoken with her as he had the other girls.Both Johnson and Waltzer testified that he had replied thathe felt that he would be wasting his breath, the formeradding that Waltzer said also that hewas sureshe was forthe Union but despite that asked the allegedly objectiona-ble question.It is unlikely that, addressing an employee who hadbroached the subject and solicitingher assistance,Waltzerquestioned her concerning her sympathies when, as shetestified that he told her, he had not spoken to her as hehad to other employees because he felt that he would bewasting his breath in talking to her. I recommend that thethird objection allegation be dismissed.With respect to the allegations of violativeremarks onMay 14 by Cohen, identified as the Company's "owner,"the issue is whether he confined himself to a previouslyprepared statement or whether he made other remarksattributed to him by three employees.It isnot claimed thatthe statement from which he read, receivedin evidence, isviolative.Cohen testified that he read the statement andsaid no more.Employees Norris and Kilchrist testified that Cohen saidthat he was reading so that he would not be misquoted andappeared to be reading throughout his talk. EmployeeJacobs declared similarly in a pretrial affidavit that Cohenappeared to be sticking to the prepared speech. WhileJacobs first testified that Cohen did not read all of what hesaid, and then attempted to reconcile that testimony withher affidavit by explaining that he read only in part andthen spoke without reading from the paper, I find on thebasis of her affidavit and the testimony of both Norris andKilchrist that Cohen confined himself to the typewrittenstatement. I find and conclude that theseallegations havenot been sustained.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in thecase,and pursuant toSection 10(c) of the Act, I herebyissue thefollowingrecommended:ORDER2Respondent, Jacksonville Industries, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening to discharge employees, to close theplant, to impose more onerous working conditions, and tomake things more difficult for them if they select a labororganization to represent them; and telling employees thatthe Company had moved to the South to avoid unioniza-tion and would not permit a labor organization in the plantand that the Union would not be able to negotiate greaterbenefits for them.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessarylto effectuate the policies of'the Act:(a) Post at its place of business in Jacksonville, Florida,copies of the attached notice marked "Appendix." 3 Copiesof said notice, on forms provided by the Regional Director349for Region 12, shall be posted by the Company, after beingduly signed by its representative, immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall be taken by the Company to insurethat said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.4I further recommend that the allegations of objections toconduct affecting the results of the election be sustainedand, severed pursuant to the Regional Director's Supple-mental Decision of September 10, 1971, Case 12-RC-3872be transferred and continued before the Board.2 In the eventno exceptions are filedas provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, asprovided in Sec102.48 ofthe Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and order,and allobjections thereto shall bedeemed waived for allpurposes3 In the event that the Board'sOrderis enforcedby a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder oftheNational Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of Appealsenforcing an Orderof the NationalLabor RelationsBoard."4 In the event that this recommendedOrderis adoptedby the Boardafter exceptions have been filed,thisprovision shall be modified to read"NotifytheRegionalDirectorforRegion 12, in wntmg,within 20 daysfromthe date of thisOrder,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF TILENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten to discharge employees, toclose the plant, to impose more onerous workingconditions, or to make things more difficult for ouremployees if they select a labor organization torepresent them.WE WILL NOT tell employees that we have moved tothe South to avoid unionization and will not permit alabor organization in the plant, or that IndependentWorkers Union, Inc., will not be able to negotiategreater benefits for them.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their rights to self-organization,to form labororganizations,to join or assist Independent WorkersUnion, Inc., or any other labor organization, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities.JACKSONVILLEINDUSTRIES,INC.(Employer) 350DECISIONS OF NATIONALLABOR RELATIONS BOARDDatedByfrom the date of posting and must not be altered, defaced,(Representative)(Title)or covered by any other material.Any questions concerning this notice or compliance withThisisan official notice and must not be defaced byits provisions may be directed to the Board's Office, Roomanyone.706,Federal Office Building,500 Zack Street, Tampa,Thisnotice must remain posted for 60 consecutivedaysFlorida33602,Telephone 813-228-7711.